Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of a Petition for )
Approval of a Minor Settlement  )                       Supreme Court No. S-15492
                                )
T.V.                            )                       Superior Court No. 3AN-13-00171 PR
                                )
                                )                       OPINION
                                )
                                )                       No. 7089 – March 18, 2016
_______________________________ )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Patrick J. McKay, Judge.

              Appearances: Jack Vinson, pro se, Anchorage, Appellant.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              STOWERS, Justice.

I.    INTRODUCTION
              T.V., a minor, was struck by a car in 2012. T.V.’s father, Jack Vinson,
hired counsel and petitioned the superior court on T.V.’s behalf for approval of insurance
settlements related to that accident. Jack advised the court that the funds from the
settlements would be placed in a special needs trust administered by the Foundation of
the Arc of Anchorage for T.V.’s care. The superior court approved the settlements on
the recommendation of a magistrate judge.
              Slightly more than one year after the approval of the petition, Jack filed a
motion requesting that the settlement funds be removed from the trust and returned to
him. The magistrate judge overseeing the matter recommended that the superior court
deny the motion because the trust was not a party to the minor settlement proceeding, but
the court did not rule on the magistrate judge’s recommendation. Jack appealed directly
to this court, but we remanded to the superior court to review and rule on the magistrate
judge’s order. A second magistrate judge conducted a hearing and made another
recommendation to deny Jack’s motion. The superior court approved the denial, and we
now review the superior court’s order.
             We AFFIRM the superior court’s denial of Jack’s motion to remove the
settlement funds from the trust and return them to him.
II.   FACTS & PROCEEDINGS
             In July 2012 T.V., a minor, was hit by a car and was left paralyzed from the
chest down. In January 2013 Jack, represented by attorney Charlie Coe, petitioned the
superior court for approval of insurance settlements related to the accident. The petition
was assigned to Magistrate Judge John Duggan, acting as probate master, and Superior
Court Judge Patrick J. McKay.
             Magistrate Judge Duggan held a hearing on the petition in February 2013.
At the hearing Coe described the settlements and informed Magistrate Judge Duggan that
the proceeds from the settlements would be placed in a special needs trust for T.V.’s
benefit. Coe explained that the special needs trust would ensure that the money could
be used for T.V.’s benefit while allowing him to maintain his eligibility for Medicaid and
other public benefits programs.1



      1
              The terms of the trust help the beneficiary remain eligible for government
assistance, particularly Medicaid, while allowing him to benefit from other funds he may
have available. Funds placed in this type of trust are not counted when determining
eligibility for certain public assistance programs. 7 Alaska Administrative Code
(AAC) 100.606(a)-(b) (2015).

                                           -2-                                      7089

              Coe later filed documents indicating that the settlement proceeds would be
deposited with the Arc of Anchorage’s pooled trust, Arctrust II.2 Arctrust II’s purpose
is to “promote the Beneficiaries’ comfort and happiness, by using the trust property to
provide and serve the interests of the Beneficiaries.” It is not intended to provide “basic
maintenance, support, medical, dental and therapeutic care, or any other appropriate care
or service that may be paid for or provided by other sources.”
              Magistrate Judge Duggan recommended that the superior court approve the
petition regarding the settlements, and the superior court did so in mid-February 2013.
              Jack apparently became displeased with the Arc’s care and management of
T.V.’s settlement money. In late February 2014, Jack, proceeding pro se, filed a motion
in the probate case requesting that the “A[rc] return all fund[s] with int[erest] to Jack
Vinson . . . because the A[rc] has not been in touch or would not give out [T.V.’s] funds
when requested.” Jack alleged that “[f]amily att[orney] Charlie Coe is on the Board of
the A[rc] [and] [we] believed in att[orney] Coe [and] A[rc]. But when funds were
requested [they were] declined.”
              Magistrate Judge Duggan, acting as probate master, recommended that the
superior court deny the motion on March 4, 2014, noting, “A[rc] is not a party to minor
settlement proceeding.     Funds were to be deposited in Special Needs Trust as
authorized.” The superior court did not rule on the magistrate judge’s recommendation.
Jack appealed directly to this court on March 21, 2014. We remanded the issue to the




       2
              This opinion refers to the Arc of Anchorage, the Foundation of the Arc of
Anchorage, and Arctrust II collectively as “the Arc” throughout. Coe disclosed on the
record that he was the president of the Foundation of the Arc of Anchorage, which is the
Arctrust II’s trustee. Coe stated he would not vote on any matters related to
disbursements for T.V., a practice he had established in past cases.

                                           -3-                                       7089

superior court to review and rule on the magistrate judge’s recommendation.3 We
retained jurisdiction to review the superior court’s order.4
                At the request of the superior court, Magistrate Judge James Stanley held
a hearing to take additional evidence relating to Magistrate Judge Duggan’s
March 4, 2014 recommendation. During this hearing an Arc representative stated that
the Arc had no record that Jack ever asked the trust to purchase anything using trust
funds.       Jack indicated that his requests for funds were verbal, which the Arc
representative noted was not a sufficient way to request funds from the trust. The
representative also stated that the Arc was willing to work with Jack to remedy his
concerns or to help him transfer the funds to a different trust. At the conclusion of the
hearing Magistrate Judge Stanley determined that “[t]he March 4, 2014 order represents
a correct legal decision and should stand. A[rc] is not a party to this minor settlement
case. . . . Refund of monies now held in trust for the benefit of [T.V.] could have
unintended adverse consequences.” Magistrate Judge Stanley recommended the superior
court deny Jack’s motion. The superior court adopted Magistrate Judge Stanley’s
recommendation and denied the motion. Jack was provided the opportunity to file a
supplemental brief with this court, but he did not do so. We now consider Jack’s appeal.
III.     STANDARD OF REVIEW
                “We may affirm the superior court’s decision on any basis appearing in the
record.”5 “We review questions regarding personal and subject matter jurisdiction



         3
            In the Matter of T.V., No. S-15492 (Alaska Supreme Court Order,
May 5, 2015).
         4
                Id.
         5
              Pierce v. Pierce, 949 P.2d 498, 500 (Alaska 1997) (citing Far North
Sanitation, Inc. v. Alaska Pub. Utils. Comm’n, 825 P.2d 867, 869 n.2 (Alaska 1992)).

                                            -4-                                     7089

de novo because ‘jurisdictional issues are questions of law subject to this court’s
independent judgment.’ ”6
IV.   DISCUSSION
             Jack’s precise claims are unclear. His underlying motion to the superior
court sought to have the Arc provide the settlement money to him with interest. But
Jack’s notice of appeal states that he is appealing the order approving the petition for
minor settlement, which was issued on February 19, 2013. He claims that “[t]he
Superior Court’s decision was wrong . . . [b]ecause the Court [and] [T.V.] [and] family
were mislead [sic]. 18 months later still no help for [T.V.]. No money — No trust —
No A[rc].”
             If we read Jack’s motion literally, his motion is one for relief from
judgment under Alaska Rule of Civil Procedure 60(b)(1). Rule 60(b)(1) applies when
relief from judgment is justified because of “mistake, inadvertence, surprise or excusable
neglect.” Jack alleges that he “[b]elieved that [his] lawyer Charles Coe (AKA President
of the A[rc]) would make sure that [his] son [T.V.] would get the best care . . . . But
instead [Coe and the Arc] treated [T.V.] [and his] family like nothing.” Jack claims that
he was misled by his attorney regarding the services the Arc would provide and how the
settlement money would be used. But Jack did not bring his motion in a timely fashion.
The clerk’s certificate of service on the February 15, 2013 order that is the subject of
Jack’s motion states it was distributed on February 19, 2013. Jack filed his motion on
February 27, 2014. Under Civil Rule 60(b), a motion for relief from judgment under
subsection (b)(1) must be brought within one year of the distribution date of the order



      6
              In re Estate of Fields, 219 P.3d 995, 1003 (Alaska 2009) (alteration
omitted) (quoting S.B. v. State, Dep’t of Health & Soc. Servs., Div. of Family & Youth
Servs., 61 P.3d 6, 10 (Alaska 2002)).

                                           -5-                                      7089

that is the subject of the motion. Therefore, the motion was not timely and, because it
was not timely, we typically would not consider it.
             However, “[w]e consider pro se pleadings liberally.”7 Reading Jack’s
pleadings liberally, we conclude that he is appealing the order denying his motion that
the funds be returned to him. Thus, the question Jack presents is whether the superior
court properly denied his motion. We conclude that the superior court did not err in
denying Jack’s motion to remove the settlement funds from the trust and return them to
him.
             Jack’s underlying motion was an attempt to state a claim against the Arc,
and his requested relief was the return of the settlement proceeds. However, the Arc was
not a party to the original proceedings. We have held that “[s]ervice of process is a
preliminary requirement to a court obtaining personal jurisdiction over a party.”8
Furthermore, Alaska courts have subject matter jurisdiction over a person or entity
“served in an action according to the rules of civil procedure.”9 Alaska Civil Rule 4
discusses the requirements of service of process and requires the service of a summons
and a complaint. In this case, Jack served the Arc with a copy of his motion, but this was
not a complaint against the Arc and no summons accompanied it. Although “[t]he
voluntary appearance of the defendant is equivalent to personal service of a copy of the
summons and complaint upon the defendant,”10 the Arc has never entered an appearance



       7
             Briggs v. City of Palmer, 333 P.3d 746, 747 (Alaska 2014) (quoting Toliver
v. Alaska State Comm’n for Human Rights, 279 P.3d 619, 622 (Alaska 2012)).
       8
             Beam v. Adams, 749 P.2d 366, 367 (Alaska 1988).
       9
             AS 09.05.015(a).
       10
             AS 09.05.010.

                                           -6-                                      7089

in this action; in the hearing before Magistrate Judge Stanley, the Arc representative
participated as a witness only.
              Because the gravamen of Jack’s motion was a claim against the Arc of
Anchorage and because the Arc of Anchorage was not a party to the minor’s probate
case, the superior court did not have jurisdiction over the Arc and correctly denied Jack’s
motion.11
       V.     CONCLUSION
              We AFFIRM the superior court’s denial of Jack’s motion requesting that
the Arc return the trust funds to him.




       11
             We note that the proper course of action for Jack to take to obtain the
remedy he seeks is to file a new trust proceeding and ask the probate court to modify or
terminate the existing trust or to remove the trustee. See AS 13.36.035-.060; cf.
AS 13.36.345 (regarding modification or termination of irrevocable trusts due to
unanticipated circumstances); AS 13.36.360 (regarding modification or termination by
consent); AS 13.36.076 (regarding removal of trustee).

                                            -7-                                      7089